   Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 1 of 7

USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                 Page1of6

DateofOriginalJudgment:(4/23/2019)
R eason for Am endm ent:

 X JointM otion forStipulated Restitution A m ount

                           U N IT E D ST A T E S D IST R IC T C O U R T
                                                 Southern D istrict ofFlorida
                                                     FortLauderdale D ivision

                                                                         A M EN DE D
UN ITE D STA TES O F A M ER IC A                                 JU D G M EN T IN A CR IM INA L C A SE
                      V.
 JOAQUIN ANTHONY ZAPATA                                          Case N um ber:18-60337-C R-M AR TINEZ-2
                                                                 U SM N um ber:19447-104

                                                                 CounselForDefendant:K atherineC arm on
                                                                 CounselForTheUnitedStates:FrancisV iam ontes
                                                                 CourtReporter:DawnSavino (W hitmarsh)
Thedefendantpleadedguilty tocountts)1oftheIndictment.
Thedefendantisadjudicatedguiltyoftheseoffenses:
TIT LE & SEC TIO N                 N A TU RE O F O FFEN SE                                     O FFEN SE        C O UN T
                                                                                               EN DE D
 18U.S.C.j1594(c)       conspiracytocommitsextrafficking                02/10/2018       1
Thedefendantissentencedasprovided inthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant
to the Sentencing Reform A ctof 1984.
Upon the m otion of the governm ent the rem aining counts of the Indictm ent shall be dism issed as to this
defendant.

ltisorderedthatthedefendantmustnotifytheUnited Statesattonzeyforthisdistrictwithin30daysofanychanye
ofnam e,residence,orm ailing addressuntilallfines,restitution,costs,and specialassessmentslm posed by thls
judgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney
ofm aterialchangesin econom ic circum stances.



                                                                D ate oflm position of Sentence:4/23/2019

                                                                                        '?g'
                                                                                f
                                                                                        /
                                                                            .


                                                                Jose E. artinez
                                                                U nited ates D istrictJudge


                                                                Dat
                                                                  e: J/,4/ç         #    /
     Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 2 of 7
USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                    Page2of6

DEFENDANT:JOAQUIN ANTHONY ZAPATA
CASE NUM BER:18-60337-CR-M ART1NEZ-2
                                            IM PR ISO N M EN T
The defendantishereby comm itted to the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totaltenn of96 m onths as to CountO ne.
The courtm akesthe follow ing recom m endationsto the Bureau ofPrisons:Defendantshallbe assigned to a
facility ascloseto South Floridaaspossiblecom mensuratewithhisbackground and theoffenseofwhichhe stands
convicted.
The Courtalso recomm endsthatthe defendantbe screened forsubstance abuse problem sand be referred to the
RDAP program (500-hourdrugprogram).
The defendantis rem anded to the custody ofthe United StatesM arshal.

                                                          R ET UR N
lhaveexecutedthisjudgmentasfollows:




D efendantdelivered on                                                to

at                                                  ,withacertifiedcopyofthisjudgment.




                                                              U NITED STA TES M A RSHA L



                                                              D EPUTY U N ITED STA TES M A R SH AL
   Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 3 of 7
USDC FLSD 2458 (Rev.09/08)-Judgmenti
                                   naCriminalCase                                                                     Page3of6

DEFENDANT:JOAQUIN ANTHONY ZAPATA
CASE NUM BER:18-60337-CR-M ARTlNEZ-2

                                           SU PER VISED REL EA SE
Upon releasefrom im prisonm ent,thedefendantshallbe on supervised release foraterm ofsyears asto CountOne.
The defendantmustreportto the probation office in the districtto which the defendantisreleased within 72 hoursofrelease
from the custody ofthe Bureau ofPrisons.
Thedefendantshallnotcom mitanotherfederal,stateorlocalcrim e.
The defendantshallnotunlaw fully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testwithin 15 daysofrelease from im prisonm entand atleast
two periodic drug teststhereafter,asdeterm ined by thecourt.

Thedefendantshallcomplywith therequirementsoftheSexOffenderRegistration andNotincation Act(42U.S.C.j
16901,etseq.)asdirected bytheprobation officer,theBureauofPrisons,oranystatesexoffenderregistrationagency
in w hich he orshe resides,worlks,isa student,orwasconvicted ofa qualifying offense.
Thedefendantshallcooperate in thecollection ofDNA asdirected by the probation officer.
The defendantshallnotpossessa firearm ,am m unition,destructive device,orany otherdangerousweapon.

Ifthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordancewith
theScheduleofPaymentssheetofthisjudgment.
The defendantm ustcom ply w ith the standard conditionsthathave been adopted by thiscourtaswellasw ith any additional
conditionson the attached page.
                                     STA ND A RD C O N DITIO N S O F SU PER V ISIO N
        Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        Thedefendantshallreporttotheprobationofficerand shallsubm itatruthfuland com pletewritten reportw ithinthefirstfifteen
        daysofeachmonth;
        Thedefendantshallanswertruthfully allinquiriesbytheprobation officerand follow the instructionsoftheprobation ofticer;
        Thedefendantshallsupporthisorherdependentsand meetothcrfamily responsibilities;
        Thedefendantshallw orkregularlyatalaw fuloccupation,unlessexcused bytheprobation officerforschooling,training,or
        otheracceptablereasons;
        Thedefendantshallnotify theprobation officeratleasttendayspriorto any changein residcnceorem ploym ent;
        Thedefendantshallrefrain from excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
        controlled substanceorany paraphernaliarelatedto any controlled substances,exceptasprescribed byaphysician;
        Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegallysold,used,distributed,oradministered;
        Thedefendantshallnotassociatew ith any personsengaged incrim inalactivity andshallnotassociatewith any person
        convictedofafelony,unlessgranted permissionto do so bytheprobationofficer;
    l0. Thedefendantshallperm itaprobation officerto visithim orheratanytim eathomeorelsewhereandshallperm itconfiscation
        ofanycontrabandobserved inplain view oftheprobation ofticer;
    l1. Thedefendantshallnotify theprobation officerwithin seventy-two hoursofbeing arrested orquestioned by alaw enforcement
        officer;
    12. Thedefendantshallnotenterintoanyagreem entto actasan inform eroraspecialagentofalaw enforcem entagencyw ithout
        the perm ission ofthe court;and
    13. Asdirectedbytheprobationoftk er,thedefendantshallnotifythirdpartiesofrisksthatm ay beoccasioned bythedefendant's
        crim inalrecord orpersonalhistoryorcharacteristicsandshallperm ittheprobation ofscertom ake suchnotificationsandto
        confirm thedefendant'scom pliancewith such notification requirem ent.
   Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 4 of 7
USDC FLSD 2458(Rev.09/08)-JudgmentinaCriminalCase                                                     Page4of6

DEFENDANT:JOAQUIN ANTHONY ZAPATA
CA SE N U M BER :18-60337-CR -M A R TlN EZ-2

                                        SPE CIAL CO N D ITIO N S O F SU PER V ISIO N

A dam W alsh A ctSearch Condition -The defendantshallsubm itto the U .S.Probation Ofticerconducting
periodicunannounced searchesofthe defendant'sperson,property,house,residence,vehicles,papers,
computerts),otherelectroniccommunicationordatastoragedevicesormedia,includeretrievalandcopyingof
al1datafrom thecomputerts)andanyinternalorexternalperipheralsandeffectsatanytime,withorwithout
w arrantby any 1aw enforcem entorprobation officer with reasonable suspicion concerning unlaw fulconductora
violation ofacondition ofprobation orsupervised release.Thesearch may includetheretrievaland copying of
a11datafrom thecomputerts)andanyinternalorexternalperipheralstoensurecompliancewithothersupervision
conditionsand/orrem ovalofsuch equipm entforthe purpose ofconducting a m ore thorough inspection;and to
haveinstalledonthedefendant'scomputerts),atthedefendant'sexpense,anyhardwareorsoftwaresystemsto
m onitorthe defendant'scom puteruse.

C om puterM odem R estriction -The defendantshallnotpossess oruse a com puterthatcontains an internal,
externalorw irelessm odem w ithoutthe priorapprovalofthe Court.

C om puter Possession R estriction -The defendantshallnotpossess oruse any com puter;exceptthatthe
defendantm ay,with the priorapprovalofthe Court,use a com puter in connection w ith authorized em ploym ent.

Data Encryption Restriction -The defendantshallnotpossessoruseany data encryption teclmique orprogram .

Em ployerCom puterRestriction Disclosure-Thedefendantshallpermitthird party disclosureto any employer
orpotentialem ployer,concerning any com puter-related restrictions thatare im posed upon the defendant.

FinancialDisclosureRequirem ent-Thedefendantshallprovide complete accessto financialinform ation,
including disclosure ofallbusiness and personalfinances,to the U .S.Probation O fficer.

No C ontactw ith M inors -The defendantshallhave no personal,m ail,telephone,orcom putercontactw ith
children/m inorsunderthe age of l8 orw ith the victim s.

NoContactwithM inorsin Employment-Thedefendantshallnotbeemployedinajobrequiringcontactwith
children underthe age of           18     orw ith the victim s.

N o Involvem entin Y outh O rganizations-The defendantshallnotbe involved in any children'soryouth
organization.

No N ew D ebtR estriction -The defendantshallnotapply for,solicitorincurany furtherdebt,included butnot
lim ited to loans,lines ofcreditorcreditcard charges,either as a principalorcosigner,asan individualorthrough
any corporate entity,w ithoutfirstobtaining pennission from the U nited States Probation O fficer.

Perm issible Search -The defendantshallsubm itto a search ofhis/herperson orproperty conducted in a
reasonable m am zer and ata reasonable tim e by the U .S.Probation O fficer.

Restricted from Possession ofSexualM aterials-Thedefendantshallnotbuy,sell,exchange,possess,trade,or
producevisualdepictionsofminorsoradultsengaged in sexually explicitconduct.Thedefendantshallnot
correspond orcom m unicate in person,by m ail,telephone,orcom puter,with individualsorcom paniesoffering to
buy,sell,trade,exchange,orproduce visualdepictions ofm inorsoradultsengaged in sexually explicitconduct.
   Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 5 of 7

Sex OffenderRegistration -Thedefendantshallcomply with therequirem entsoftheSex OffenderRegistration
andNotiticationAct(42U.S.C.j 16901,etseq.)asdirectedbytheprobationofficer,theBureauofPrisons,or
any state sex offenderregistration agency in which he orsheresides,works,isa student,orwasconvicted ofa
qualifying offense.

Sex O ffender Treatm ent-The defendantshallparticipate in a sex offendertreatm entprogram to include
psychologicaltcsting and polygraph exam ination.Participation may includeinpatient/outpatienttreatment,if
deemednecessarybythetreatmentprovider.Thedefendantwillcontributetothecostsofservicesrendered(co-
payment)basedonabilitytopay oravailabilityofthirdpartypayment.
SubstanceAbuseTreatm ent-The defendantshallparticipatein an approved treatm entprogram fordrug and/or
alcoholabuse and abideby allsupplementalconditionsoftreatm ent.Participation m ay include
inpatient/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on ability to pay or availability ofthird pal'ty paym ent.

Unpaid Restitution,Fines,orSpecialAssessments-lfthedefendanthasany unpaid am ountofrestitution,
fines,orspecialassessm ents,the defendantshallnotify the probation officerofany m aterialchange in the
defendant'seconomiccircum stancesthatm ightaffectthe defendant'sabilityto pay.
   Case 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 6 of 7
USDC FLSD 2458 (Rev,09/08)-JudgmentinaCriminalCase                                                       Page5of6

DEFENDANT:JOAQUIN ANTHONY ZAPATA
CASE NUM BER:18-60337-CR-M ARTlNEZ-2

                                           C RIM IN AL M O N ETA R Y PENA LTIES
The defendantmustpay thetotalcriminalm onetary penaltiesunderthe scheduleofpaym entson Sheet6.
                                    A ssessm ent                  Fine                   Restitution
         TOTA LS                      $100.00                    $0.00                   $1,000.00
Ifthe defendantm akesa partialpaym ent,each payee shallreceivean approxim ately proportioned paym ent,
unlessspecified otherw ise in the priority order or percentage paym entcolum n below .H ow ever,pursuantto
18U.S.C.j366441),aIInonfederalvictimsmustbepaid beforetheUnited Statesispaid.
N A M E O F PAY EE                                           T O TA L LO SSA      R ESTITUTIO N O R DER ED
 See VictimsList                                                                  $1,000.00
RestitutionwithImprisonment-ltisfurtherorderedthatthedefendantshallpayjointlyandseverallyrestitution
in theam ountof$1,000.00with co-defendantM aria Gonzalez.During theperiod ofincarceration,paym entshall
be made asfollows:(1)ifthe defendantearns wages in a FederalPrison lndustriesIUNICORIjob,then the
defendantm ustpay 50% ofw ages eanw d tow ard the financialobligations im posed by thisJudgm entin a Crim inal
Case;(2)ifthedefendantdoesnotwork inaUNlCORjob,thenthedefendantmustpayaminimum of$25.00per
quartertow ard the financialobligations im posed in this order.U pon release of incarceration,the defendant shall
pay restitution atthe rate of 10% of m onthly gross earnings,until such tim e as the courtm ay alterthatpaym ent
scheduleintheinterestsofjustice.TheU.S.Bureau ofPrisons,U.S.Probation OfficeandU.S.Attorney'sOffice
shallm onitor the paym ent ofrestitution and reportto the courtany m aterialchange in the defendant's ability to
pay.Thesepaymentsdo notprecludethe governmentfrom usingotherassetsorincom eofthedefendantto satisfy
the restitution obligations.
* Findings for the totalam ountof losses are required underChapters 109A ,110, 1IOA ,and 113A ofTitle 18 for
offensescomm itted on orafterSeptember 13,1994,butbeforeApril23,1996.
**Assessm entdueimm ediately unlessothenvise ordered by theCourt.
        !

    Case
      i 0:18-cr-60337-JEM Document 100 Entered on FLSD Docket 06/21/2019 Page 7 of 7
        !
USDC F 'SD 2458 Rev.09/08 -Jud entin aCriminalCase                                                         Pa e6 of6
        I
DEFCNDANT:
     :      JOAQUIN ANTHONY ZAPATA
CA SV NUM BER:18-60337-CR-M ARTlNEZ-2
                                                     SC H ED U LE O F PAY M ENT S
Haviltg assessed the defendant'sabilityto pay,paymentofthe totalcrim inalmonetary penaltiesisdueasfollows:
      1
A.Luinp sum paym entof$100.00 dueim m ediately.
      i
      i
Unlest
     !the courthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onellary penalties is due during impr
                                     ,
                                       isonm ent.Allcriminalmonetary penalties,exceptthose payments made
tllrouyhtheFederalBureauofPrisons lnmateFinancialResponsibilityProgram,aremadetotheclerkofthecourt.
Th i
  e dtfendant shallreceive credit for allpaym ents previously m ade toward any crim inalm onetary penalties
imposp
     1
      d.
Thi I
    sapsessment/fine/restitution ispayableto the CLERK,UN ITED STATES COURTS and isto beaddressedto:
        I
U.s.t!LERK'SOFFICE
ATTX:I FI
        NANCIAL SECTION
400 NORTH M IAM IAVENUE,RO OM 08N09
MIAMII,FLORIDA 33128-7716
        i
TheajI
     sessment/tine/restitutionispayableimmediately.TheU.S.BureauofPrisons,U.S.ProbationOfficeandthe
U.S.)'ttorney'sOfficeareresponsiblefortheenforcementofthisorder.
D 1
 efenkantand Co-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeverâIlAmount,andcorrespondingpayee,ifappropriate.
        I
CA S N UM BER                                                           VO TA L AM O IJNT Jo lx 'r AN o SEVER AL
D EF ND A N T A N D C O -DE FEN DA N T NA M ES                                            A M O UN T
 lNC U DIN G DEFEN DA N T N UM B ER
 18 l                                                                                     $1,000.00
   6Q337-
    -
     I  CR-M a14inez-M ariaLynn Gonzalez-l
        .1
Forfe ture of the defendant's right,title and interest in certain property is hereby ordered consistentw ith
the pl a agreem ent. T heU nited Statesshallsubm it a proposed order offorfeiture w ithin three daysofthis
procepding.
P       I
  aymqntsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)t5nèprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and (8)costs,includingcostof
Prosecktionandcourtcosts.
        I
        I
        I
        !
